Exhibit 10.9

AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES CONTRACT

AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
March 21, 2014 (this “Amendment”), between PARLEX 5 FINCO, LLC, a Delaware
limited liability company (“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of March 13, 2014 (as amended hereby and as
further amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Repurchase Agreement”);

WHEREAS, Seller and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1. Repurchase Agreement Amendments.

(a) The defined term, “Asset”, as set forth in Article 2 of the Repurchase
Agreement, is hereby amended and restated in its entirety as follows:

“Asset”: Any (i) Whole Loan or Senior Interest, the Mortgaged Property for which
is included in the categories for Types of Mortgaged Property or (ii) any
Mezzanine Loan, but excluding, in each case, any real property acquired by
Seller through foreclosure or deed in lieu of foreclosure, distressed debt or
any Equity Interest issued by a special purpose entity organized to issue
collateralized debt or loan obligations.

(b) The following defined terms are hereby added to Article 2 of the Repurchase
Agreement, in alphabetical order, as follows:

“Mezzanine Loan”: A performing senior mezzanine loan secured by pledges of
one-hundred percent (100%) of the direct or indirect Equity Interests in a
Person that owns one or more Mortgaged Properties which are included in the
categories for Types of Mortgaged Property.

“Mezzanine Loan Documents”: With respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note and all other documents executed in
connection with, evidencing or governing such Mezzanine Loan.



--------------------------------------------------------------------------------

“Mezzanine Note”: The original executed promissory note or other tangible
evidence of the Mezzanine Loan indebtedness.

(c) The defined term, “Mortgage Loan Documents”, as set forth in Article 2 of
the Repurchase Agreement, is hereby replaced in its entirety with the following
definition of “Purchased Asset Documents”, in correct alphabetical order, and
all references to the defined term “Mortgage Loan Documents” in the Repurchase
Agreement and each other Repurchase Document shall be replaced with a reference
to the defined term “Purchased Asset Documents”:

“Purchased Asset Documents”: With respect to any Purchased Asset, those
documents executed in connection with, evidencing or governing such Purchased
Asset, the related Mortgaged Property, and, in the case of a Senior Interest or
Mezzanine Loan, the related Mortgage Loan, and, in the case of a Mezzanine Loan,
the related Mezzanine Loan Documents, including, in each case, those documents
which are required to be delivered to Custodian under the Custodial Agreement,
together with any co-lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest or Mezzanine Loan, as applicable.

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which this Amendment is executed and delivered by
a duly authorized officer of each of Seller and Buyer (the “Amendment Effective
Date”).

SECTION 3. Representations, Warranties and Covenants. Seller hereby represents
and warrants to Buyer, as of the Amendment Effective Date, that (i) it is in
full compliance with all of the terms and provisions and its undertakings and
obligations set forth in the Repurchase Agreement and each other Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing. Seller hereby
confirms and reaffirms its representations, warranties and covenants contained
in each Repurchase Document to which it is a party.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Repurchase Agreement shall be deemed to be references to the
Repurchase Agreement as amended by this Amendment.

 

-2-



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 7. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER: PARLEX 5 FINCO, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer



--------------------------------------------------------------------------------

BUYER: WELLS FARGO BANK, N.A., a national banking association By:  

/s/ Melissa A. Dolski

  Name:   Melissa A. Dolski   Title:   Director